department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-146237-02 date date washington dc llc a b d1 year dear this responds to your letter dated date and subsequent correspondence that you submitted on llc's behalf requesting an extension of time to make an election under sec_754 of the internal_revenue_code the information submitted states that llc is a limited_liability_company that is treated as a partnership for federal_income_tax purposes a a member of llc died on d1 of year llc’s return for the year taxable_year was filed without a sec_754 election b llc’s manager represents that llc failed to make a timely sec_754 election due to misinformation it received from its advisor at the time the election was due sec_754 provides that a partnership may elect to adjust the basis of partnership property in the case of a distribution_of_property or in the case of a transfer of a partnership_interest the election applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which such election is filed and all subsequent taxable plr-146237-02 years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time prescribed by sec_1_6031_a_-1 including extensions thereof for filing the return for that taxable_year under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently llc is granted an extension of time for making the sec_754 election until sixty days following the date of this letter the election should be made in a written_statement filed with the appropriate service_center for association with llc's tax_return for the year taxable_year a copy of this letter should be attached to the statement filed except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other plr-146237-02 provisions of the code specifically we express no opinion as to whether llc is a partnership for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
